      Case 3:19-cv-00837-JWD-SDJ       Document 1   12/02/19 Page 1 of 39




              IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF LOUISIANA

JMF MEDICAL, LLC,                  )
FREEMAN MD, LLC,                   )
NICKLES & ASHLYN                   )
BERGERON, LLC,                     )
JOSEPH THOMAS JR. MD, LLC,         )
ASHLYN KIDD BERGERON,              )
NATHAN PAUL FREEMAN,               )
JARED MICHAEL FABRE,               )
LEO DAVID VERLANDER, JR.,          )
JOSEPH THOMAS, JR.,                )
NICKLES PAUL BERGERON,             )
                                   )
           Plaintiffs,             )
                                   )
v.                                 )       CIVIL ACTION NO.:
                                   )
TEAM HEALTH, LLC, F/K/A            )
TEAM HEALTH, INC.; ACS             )
PRIMARY CARE PHYSICIANS            )
LOUISIANA; TEAM HEALTH             )
HOLDINGS, INC.; AMERITEAM          )
SERVICES, LLC, HCFS                )
HEALTHCARE FINANCIAL               )
SERVICES, LLC,                     )
                                   )
           Defendants.             )

                         CLASS ACTION COMPLAINT

     COME NOW, Plaintiffs, JMF Medical, LLC, Freeman MD, LLC, Nickles &

Ashlyn Bergeron, LLC, Joseph Thomas Jr. MD LLC Ashlyn Kidd Bergeron, Nathan
          Case 3:19-cv-00837-JWD-SDJ                     Document 1           12/02/19 Page 2 of 39




Paul Freeman, Jared Michael Fabre, Leo David Verlander, Jr., Joseph Thomas, Jr.,

and Nickles Paul Bergeron, on behalf of themselves and others similarly situated and

bring this civil action to recover damages against the above-named Defendants, and

for their causes of action would show unto the Court, the following:

                                     NATURE OF THE ACTION

         1.       Plaintiffs are a group of emergency room physicians and their entities

who file this Class Action lawsuit on behalf of themselves and all other similarly

situated emergency room physicians in the state of Louisiana who worked for the

Team Health Organization, due to Defendants’ routine and systematic failure to pay

physicians for the services Plaintiffs provide to their patients.

         2.       In particular, all named Defendants, through the Team Health

Organization 1, do not pay Plaintiffs and other Louisiana physicians for “Relative

Value Units” (hereinafter “RVUs”) earned when patients are treated by nurse



1
  The term “Team Health” and the “Team Health Organization” encompass the collective identity of the
Defendants named in this lawsuit, and also create the RICO enterprise. See Press Release on
www.teamhealth.com dated 6/4/2019 (“The term “TeamHealth” as used throughout this release includes
TeamHealth Holdings, Inc., its subsidiaries, affiliates, affiliated medical groups and providers, all of which are part
of the TeamHealth organization. “Providers” are physicians, advanced practice clinicians and other healthcare
providers who are employed by or contract with subsidiaries or affiliated entities of TeamHealth Holdings, Inc.”)
last accessed 6/12/2019; See Also the Corporate Integrity Agreement Signed by Team Health and listed on the
Department of Health and Human Services website at
https://oig.hhs.gov/fraud/cia/agreements/Team_Health_Hodlings_Inc_and_IPC_Healthcare_Inc_02032017.pdf
(“Team Health Holdings, Inc. and its subsidiaries or affiliates… (collectively "TeamHealth"),

                                                           2
       Case 3:19-cv-00837-JWD-SDJ        Document 1    12/02/19 Page 3 of 39




practitioners and/or physician assistants (hereinafter “advance practice clinicians” or

“APCs”) under the physician’s direction (hereinafter “Assisting RVUs”).

      3.     By failing to pay these Assisting RVUs to the physicians, Defendants

are in breach of their contracts with Plaintiffs, have perpetrated wire and mail fraud

in furtherance of a racketeering scheme in violation of the Racketeer Influenced and

Corrupt Organizations Act (hereinafter “RICO Statute”), and have been unjustly

enriched at the expense of Plaintiffs.

                   PARTIES, JURISDICTION, AND VENUE

      4.     Plaintiff JMF Medical, LLC, is a Louisiana limited liability company,

with one member (Plaintiff Dr. Jared Fabre), with its principal place of business in

Louisiana and is thus domiciled in Louisiana.

      5.     Plaintiff Freeman MD LLC, is a Louisiana limited liability company,

with one member (Plaintiff Dr. Nathan Paul Freeman), with its principal place of

business in Louisiana and is thus domiciled in Louisiana.

      6.     Plaintiff Nickles & Ashlyn Bergeron, LLC, is a Louisiana limited

liability company, with two members (Plaintiffs Drs. Nickles and Ashlyn Bergeron),

with its principal place of business in Louisiana and is thus domiciled in Louisiana.



                                          3
       Case 3:19-cv-00837-JWD-SDJ       Document 1      12/02/19 Page 4 of 39




      7.    Plaintiff Joseph Thomas Jr. MD, LLC, is a Louisiana limited liability

company, with one member (Plaintiff Dr. Joseph Thomas Jr.), with its principal

place of business in Louisiana and is thus domiciled in Louisiana.

      8.    Plaintiff Dr. Ashlyn Kidd Bergeron is an individual physician over the

age of eighteen (18) years and is domiciled in Louisiana.

      9.    Plaintiff Dr. Nathan Paul Freeman is an individual physician over the

age of eighteen (18) years and is domiciled in Louisiana.

      10.   Plaintiff Dr. Jared Michael Fabre is an individual physician over the

age of eighteen (18) years and is domiciled in Louisiana.

      11.   Plaintiff Dr. Leo David Verlander, Jr. is an individual physician over

the age of eighteen (18) years and is domiciled in Louisiana.

      12.   Plaintiff Dr. Joseph Thomas, Jr. is an individual physician over the age

of eighteen (18) years and is domiciled in Louisiana.

      13.   Plaintiff Dr. Nickles Paul Bergeron is an individual physician over the

age of eighteen (18) years and is domiciled in Louisiana.

      14.   Defendant Team Health, LLC , f/k/a Team Health, Inc., is a Tennessee

limited liability company, with one member (Team Health Holdings, Inc. a domicile



                                         4
        Case 3:19-cv-00837-JWD-SDJ        Document 1   12/02/19 Page 5 of 39




of Delaware and Tennessee), with its principal place of business in Knoxville,

Tennessee and is thus domiciled in Tennessee and Delaware.

       15.   Team Health, LLC did and does business in the State of Louisiana at

all times material herein and acts as the agent of Defendant Team Health Holdings,

Inc.

       16.   Team Health, LLC is a separate legal entity but operates under the

Team Health Organization’s dominion and control, and at the Organization’s

direction, to perpetuate and form the scheme and enterprise explained further below.

       17.   Team Health, LLC acts as the agent of the Team Health Organization

       18.   Defendant Team Health Holdings, Inc. is a Delaware corporation with

its principal place of business in Knoxville, Tennessee and thus has domicile in

Delaware and Tennessee. Team Health Holdings, Inc. did and does business in the

State of Louisiana at all times material herein.

       19.   Defendant Team Health Holdings, Inc. is the parent company of all the

other named Defendants in this lawsuit.

       20.   Defendant AmeriTeam Services, LLC (hereinafter “AmeriTeam”) is a

Tennessee limited liability company with one member (“Team Finance, LLC”, a

Delaware limited liability company with its principal place of business in Tennessee,

                                           5
       Case 3:19-cv-00837-JWD-SDJ       Document 1    12/02/19 Page 6 of 39




whose sole member is Team Health Holdings, Inc.), with its principal place of

business in Knoxville, Tennessee and is thus domiciled in Tennessee and Delaware.

      21.    AmeriTeam did and does business in the State of Louisiana at all times

material herein.

      22.    AmeriTeam is a separate legal entity but operates under the Team

Health Organization’s dominion and control, and at the Organization’s direction, to

perpetuate and form the scheme and enterprise explained further below.

      23.    AmeriTeam acts as the agent of the Team Health Organization.

      24.    Defendant HCFS Healthcare Financial Services, LLC (hereinafter

“HCFS”) is a Florida limited liability company with seven members domiciled in

Tennessee, with its principal place of business in Knoxville, Tennessee; thus HCFS

is domiciled in Tennessee and Florida. HCFS did and does business in the State of

Louisiana at all times material herein. HCFS is a separate legal entity but operates

under the Team Health Organization’s dominion and control, and at the

Organization’s direction, to perpetuate and form the scheme and enterprise

explained further below.




                                         6
          Case 3:19-cv-00837-JWD-SDJ                 Document 1         12/02/19 Page 7 of 39




        25.      HCFS acts as the agent of the Team Health Organization 2.

        26.      Defendant ACS Primary Care Physicians-Louisiana (hereinafter

“ACS”), is a Louisiana professional corporation with its principal mailing address,

domicile, and principal office address at 501 Louisiana Avenue, Baton Rouge, LA.

ACS did and does business in the State of Louisiana at all times material herein.

ACS is a separate legal entity but operates under the Team Health Organization’s

dominion and control, and at the Organization’s direction, to perpetuate and form

the scheme and enterprise explained further below.

        27.      ACS acts as the agent of the Team Health Organization.

        28.      All of the named Defendants do business as “Team Health” or the

“Team Health Organization”.

        29.      All of the named Defendants use the same internal databases for files.

        30.      All of the named Defendants use the same e-mail server.

        31.      All of the named Defendants act in concert to form the criminal

enterprise knowns as “Team Health” or the “Team Health Organization.




2
 Per the HCFS website emblazoned with the TeamHealth logo at the top, “HCFS of TeamHealth provides reliable,
full-service management of your entire revenue cycle”. http://hcfsofth.wpengine.com/our-services/ last accessed
6/11/2019.

                                                       7
       Case 3:19-cv-00837-JWD-SDJ           Document 1   12/02/19 Page 8 of 39




      32.    Alternatively, all of the named Defendants do business via apparent

and/or actual authority on behalf of Defendant Team Health Holdings, Inc.

      33.    Alternatively, all named Defendants except Defendant Team Health

Holdings, Inc. are mere instrumentalities of Defendant Team Health Holdings, Inc.

      34.    All named Defendants except Defendant Team Health Holdings, Inc.

are organized and used by the parent Defendant Team Health Holdings, Inc. to

breach the contracts with the Plaintiffs.

      35.    All of the named Defendants except Defendant Team Health Holdings,

Inc. are undercapitalized and do not have authority to enter into and administer the

contracts that they do, and solely do so at the behest of the parent Defendant Team

Health Holdings, Inc.

      36.    Specifically, the contracts with Plaintiffs are often entered into by non-

operating subsidiaries on behalf of Team Health Holdings, Inc.

      37.    The corporate veil of Defendant Team Health Holdings, Inc. should

thus be pierced due to the sham operations of its subsidiaries, which fail to maintain

separate identities (all operating as “Team Health”), were undercapitalized, shared

the same corporate officers, did not update their bylaws, did not hold annual



                                             8
       Case 3:19-cv-00837-JWD-SDJ        Document 1      12/02/19 Page 9 of 39




meetings, and lacked the requisite corporate formalities necessary to function as

separate companies.

      38.    This Court has jurisdiction over the class claims in this case pursuant

to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. 1332(d), which

explicitly provides for the original jurisdiction of the Federal Courts over any class

action in which any member of the Plaintiff Class is a citizen of a state different from

any Defendant, and in which the matter in controversy exceeds in the aggregate the

sum of $5,000,000.00, exclusive of interest and costs.

      39.    This Court also has subject matter jurisdiction over this action pursuant

to 18 U.S.C. § 1964.

      40.    Plaintiff and all members of the Class allege that the total claims of the

individual members of the proposed Plaintiff Class are in excess of $5,000,000.00

in the aggregate, exclusive of interest and costs, as required by 28 U.S.C. §

1332(d)(2) and (5). As set forth below, Plaintiffs are domiciled in Louisiana and are

citizens of Louisiana, and Defendants are domiciled and considered citizens of

Louisiana, Tennessee, Delaware, and Florida. Therefore, minimal diversity of

citizenship exists under CAFA as required by 28 U.S.C. § 1332(d)(2)(A).



                                           9
        Case 3:19-cv-00837-JWD-SDJ      Document 1     12/02/19 Page 10 of 39




       41.    Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to this Class Action Complaint occurred in this

district.

       42.    Defendants are subject to the Court’s personal jurisdiction with respect

to this action.

                              FACTS AND SCHEME

                                    Background

       43.    Team Health is a national multi-billion dollar staffing company. Team

Health, through its subsidiaries, has contracted with approximately 3,900

independent contractor physicians (including Plaintiffs) in as many as 47 states to

handle emergency care at approximately 3,300 hospitals across the country

(collectively referred to as “Team Health Facilities” or “TH Facilities”). Because

Defendants signed exclusive contracts with the TH Facilities, emergency care

physicians cannot contract with the TH Facilities directly. The physicians must

contract with Defendants in order to work in the emergency rooms of the TH

Facilities. In addition to physicians, Team Health contracts with physician assistants

and nurse practitioners (collectively referred to as “Advance Practice Clinicians” or

“APCs”) to treat patients under a physician’s direction.

                                          10
       Case 3:19-cv-00837-JWD-SDJ        Document 1    12/02/19 Page 11 of 39




      44.    Under Defendants’ contracts with the TH Facilities and Plaintiffs,

referred to as Medical Professional Independent Contractor Agreements, Defendants

make money based on the number of patients each physician is responsible for

during his/her shift, and the services provided to each patient. Defendants make less

money on a physician if he/she is unproductive on duty. Conversely, Defendants

make more money on a physician if he/she is industrious and takes on responsibility

for more patients.

      45.    TH Facilities include, among many others: Ochsner Medical Center in

Baton Rouge, Rapides Regional Medical Center, and Slidell Memorial Hospital.

      46.    TH provides emergency medical services through administrative

offices located at several regional sites.

                             The RVU Bonus Program

      47.    At least as early as 2012, Defendants sought to add a bonus program to

the contracts of the physicians at TH Facilities in order to incentivize the physicians

to take on responsibility for more patients during each shift, so Defendants could bill

more and make more money. This program was motivated by the need to attract and

retain the best possible physicians to the TH Facilities and their markets, and was

presented to the physicians as a way for them to make more money as well.

                                             11
         Case 3:19-cv-00837-JWD-SDJ                     Document 1          12/02/19 Page 12 of 39




         48.      Defendants’ bonus system relies on “relative value units” (“RVUs”) to

determine the amount of each physician’s bonus. RVUs assign a value to each

service provided and the resources used to provide that service.

         49.      RVUs are generated when physicians see the patients directly and when

they supervise nurse practitioners and physician assistants (hereinafter “Mid Level

Providers” and “MLPs” as well as “Advanced Practice Clinicians” and “APCs” –

for the purposes of this Complaint, the titles are used interchangeably) who treat

patients under the physician’s direction.

         50.      RVUs generated through Plaintiffs’ supervision of APCs/MLPs

without seeing the patient directly are commonly referred to as “Assisting RVUs”

or “Supervisory RVUs” or “Shared RVUSs” by Defendants 3.

         51.      Receiving bonus credit for the Assisting/Supervisory/Shared RVUs is

critically important to the physicians at the TH Facilities.

                                 The Importance of Assisting RVUs




3
 For the sake of brevity in this Complaint, Plaintiffs’ will refer to the “Supervisory” or “Shared” RVUs as “Assisting
RVUs”.

                                                          12
        Case 3:19-cv-00837-JWD-SDJ       Document 1     12/02/19 Page 13 of 39




        52.   The importance of physician credit for Assisting RVUs is easiest

understood in the context of patient charts and the liability risk that physicians

assume in signing those charts.

        53.   A physician is responsible for every patient whose chart he/she signs,

whether he/she sees the patient directly or simply supervises an APC’s treatment

plan.

        54.   At TH facilities, every patient chart requires a physician to sign his/her

name, attesting to the fact that he/she is taking personal responsibility for the

patient’s treatment.

        55.   These physician signatures also allow Defendants to increase their

billing and collections with various insurers and lower Defendants’ exposure to

liability.

        56.   If a physician sees a patient directly, Team Health used an attestation

such as the following in the patient’s chart:

              I personally evaluated and examined the patient in
              conjunction with the MLP (“Mid-Level Provider”) and
              agree with the assessment and treatment plan and
              disposition of the patient as recorded by the MLP (an
              MLP is the same thing as an APC).



                                           13
       Case 3:19-cv-00837-JWD-SDJ       Document 1     12/02/19 Page 14 of 39




      57.    When an APC sees a patient under the physician’s direction, the

physician is responsible for the patient’s diagnosis and treatment, and either works

with the APC to formulate a treatment plan, or, if the APC has already created a

treatment plan, reviews and makes changes to the plan to ensure that it is appropriate.

In this situation, Team Health uses a different default attestation in the patient’s

chart. The following is a sample of language used by Team Health in such

circumstances:

             I was personally available for consultation in the
             emergency department. I have reviewed the chart and
             agree with the documentation as recorded by the MLP,
             including the assessment, treatment plan and disposition.

      58.    A physician signs an attestation on every patient chart, including charts

where he/she assisted the APC but did not see the patient directly.

      59.    Regardless of whether or not a patient is directly seen by a physician,

the patient’s chart and attestations therein, as well as the contracts discussed below,

all recognize that a physician takes on considerable responsibility for every patient’s

diagnosis, treatment, and disposition, and that he/she spends significant time

assisting patients by consulting with APCs and reviewing patient charts.




                                          14
          Case 3:19-cv-00837-JWD-SDJ     Document 1     12/02/19 Page 15 of 39




      60.      Physicians can be held liable for the treatment provided to a patient,

regardless of whether the physician saw the patient directly or supervised the APC’s

treatment plan.

      61.      In fact, multiple physicians have been sued even though they did not

see the patient personally because they supervised an APC and signed off on patient

charts.

      62.      For that reason, when Defendants recruited Plaintiffs to participate in

the RVU bonus program, Plaintiffs were assured that, along with the liability they

was assuming, they would receive credit for RVUs generated through the

supervision of APCs.

      63.      Although Defendants represented to Plaintiffs that Plaintiffs would be

paid bonus credit for RVUs earned by assisting and supervising APCs, they have

failed and refused to pay Plaintiffs accordingly.

      64.      When Defendants promised to include the Assisting RVUs as part of

Plaintiff’s total RVUs for bonus purposes, Defendants admittedly had a policy to not

include RVUs in Plaintiff’s total RVUs.

      65.      In Dixie Emergency Physicians, LLC, et al., v. Team Health, Inc., et al.

No. 7:16-cv-01622-LSC (N.D.AL), other physicians sued some of the same

                                           15
       Case 3:19-cv-00837-JWD-SDJ        Document 1    12/02/19 Page 16 of 39




Defendants, who admitted breaching substantially similar contracts using

substantially similar language. (See Case No. 7:16cv-01622-LSC, Doc. 50 at ¶ 20

& ¶¶ 45-49 (Plaintiff’s Second Amended Complaint) and Doc. 55 at ¶¶ 45-49

(Defendant’s Answer).

      66.    This systematic, uniform, and routine refusal to pay physicians for

Assisting RVUs, or RVUs generated while supervising APCs, is the “Scheme”

perpetrated by the Defendants through the Team Health Organization.

      67.    Each time the Team Health Organization failed to provide payment to

the Plaintiffs for the medical services they provided that involved the supervision of

APCs, the Team Health Organization committed a predicate act of wire and mail

fraud in furtherance of the RICO conspiracy.

                                   The Contracts

      68.    Defendants were required to give Plaintiffs RVU bonus credit for

RVUs generated by supervising APCs, under the terms of the contracts.

      69.    The contracts Plaintiffs entered with Defendants provided RVU credit

for supervision of APCs. According to the “Ochsner Medical Center” section of

Plaintiffs’ contract, Plaintiffs are to be paid in the following manner:



                                          16
      Case 3:19-cv-00837-JWD-SDJ       Document 1     12/02/19 Page 17 of 39




            At the end of each calendar month (the “Month”) during
            the term of this Agreement, Company shall, with respect
            to the Emergency Department at Ochsner Medical Center,
            determine, in its sole discretion and in accordance with its
            accounting procedures:

            (i) the percentage of hours Physician worked during that
            Month when compared to total hours worked by
            physicians eligible to participate in the Plan (the "Eligible
            Physicians") during that Month ("Physician's Plan Hours
            Percentage");

            (ii) the total relative value units ("Total RVUs") generated
            by Physician during that Month;

            (iii) the Total RVUs generated by nurse practitioners and
            physician assistants during that Month whose patient
            charts have been appropriately documented and signed off
            on by an Eligible Physician ("MLP Total RVUs");

            (iv) Physician's portion of MLP Total RVUs for that
            Month ("Physician's MLP RVUs") by multiplying the
            MLP Total RVUs for that Month by Physician's Plan
            Hours Percentage; and,

            (v) Physician's Total RVUs for that Month (“Physician’s
            Total RVUs”) as the sum of the Total RVUs generated by
            Physician during that Month and Physician's MLP RVUs.

            NOTE: For purposes of this Agreement, relative value
            units (“RVUs”) shall be defined as set forth in 42 C.F.R.
            Section 414.22.

     70.    Other Louisiana Team Health Facilities have similar RVU Plan

language.

                                         17
       Case 3:19-cv-00837-JWD-SDJ         Document 1    12/02/19 Page 18 of 39




      71.       Under Plaintiffs’ contracts, Defendants have no discretion in how they

count or credit the RVUs.

      72.       Defendants cannot refuse to count the Assisting RVUs or fail to credit

them toward Plaintiffs’ total RVUs.

      73.       Yet they do in furtherance of the Scheme to defraud the Plaintiffs and

the putative class of rightfully owed payments.

      74.       In short, the Defendants were required to count all the RVUs

attributable to the providers (including but not limited to those “attributable to nurse

practitioners and/or physicians assistants while providing their services under

Professional’s direction”) such as the Plaintiffs, and multiply that total by the

“multiplier”.

      75.       By intentionally failing to include the RVUs generated by supervising

APCs in that equation, the Team Health Organization is in breach of the contract

with Plaintiffs.

      76.       Additionally, the Team Health Organization furthered the scheme to

defraud the Plaintiffs and the putative class of rightfully owed payments by

continuing to systematically deny payments to the Plaintiffs for RVUs generated by

supervising APCs.

                                           18
       Case 3:19-cv-00837-JWD-SDJ         Document 1      12/02/19 Page 19 of 39




                                 Defendants’ Breach

      77.    Plaintiffs, individually and on behalf of the Class, believed that the data

on their weekly paychecks and paystubs reflected bonus credit for the RVUs

generated through every chart they signed.

      78.    However, Defendants were secretly subtracting out the Assisting RVUs

from the bonus credit on each paycheck, but failing to disclose this fact or provide

Plaintiffs with sufficient data to ascertain the truth.

      79.    The Defendants themselves have now admitted they do not provide

bonus credit for Assisting RVUs.

      80.    Defendants represented to Plaintiffs that they would receive bonus

compensation for all RVUs generated through the services they provided and that

the services they provided included supervision of APCs.

      81.    Plaintiffs relied on these representations in joining and remaining as a

Team Health provider.

      82.    Because the contracts promised to compensate Plaintiffs with a bonus

for their supervision of APCs, Plaintiffs believed the numbers and amounts on their

paychecks accurately represented full compensation for all RVUs generated,

including those based upon supervision of APCs.

                                            19
       Case 3:19-cv-00837-JWD-SDJ       Document 1    12/02/19 Page 20 of 39




      83.    In actuality, the RVUs generated by supervising APCs were being

subtracted systematically from Plaintiffs’ bonus calculations as part of the

Defendants’ Scheme.

      84.    Because the underlying data was hidden from Plaintiffs, they were

unable to discern what Defendants were doing.

      85.    However, Defendants recently admitted that it is their policy not to pay

Team Health physicians for RVUs generated by supervising APCs in the Southeast

region.

      86.    Despite admitting that they are not paying for these RVUs, Defendants

have persisted in their scheme to defraud Plaintiffs and have not paid back the bonus

money taken or corrected the problem moving forward.

      87.    In sum, all Team Health doctors in the state of Louisiana were promised

to be paid for RVUs generated by supervising APCs, which is apparent from the

uniform parts of all their contracts.

      88.    The Team Health Organization, through its various agents such as ACS,

Team Health LLC, HCFS, and AmeriTeam (among others – the complete list of

contracting Louisiana subsidiaries is unknown at this time), contracted with the



                                         20
       Case 3:19-cv-00837-JWD-SDJ      Document 1     12/02/19 Page 21 of 39




doctors in the putative class, are now in breach of those contracts, and in bad faith

breach of those contracts.

      89.    All of the named Defendants acted in concert with one another

throughout the United States to violate the RICO statute through a pattern of

racketeering activity for personal, financial gain, to fraudulently convey false and

misleading information concerning the payments to healthcare providers at Team

Health facilities.

      90.    The pattern of racketeering was perpetrated by all Defendants. These

concerted efforts resulted in significant financial harm to the doctors employed at

Team Health facilities, including the Plaintiffs and the putative class. But for the

actions and inactions of Defendants, individually, jointly, and in concert with one

another, Plaintiffs would have been paid for all services provided and performed at

the Team Health facilities, including Assisting RVUs. Defendants’ actions and

inactions make them each individually liable and responsible for Plaintiffs’ injuries

and damages as described herein.

      91.    Specifically, Team Health LLC and ACS created and signed the

underlying contract with Plaintiffs.

      92.    AmeriTeam managed the contracts with Plaintiffs.

                                         21
       Case 3:19-cv-00837-JWD-SDJ       Document 1    12/02/19 Page 22 of 39




      93.    ACS subcontracted billing functions to HCFS who in turn billed for

Plaintiffs’ Assisting RVUs.

      94.    Team Health Holdings, Inc. ultimately directed the activities of all its

agents and subsidiaries, including the decision to not pay Plaintiffs and the putative

class for RVUs they generated by supervising APCs.

      95.    Team Health Holdings, Inc. directed the activities of the subsidiary

Defendants via apparent, actual, explicit, and/or implied authority.

      96.    Together, all the named Defendants acted in concert to perpetrate these

violations against Plaintiffs and the putative class through the enterprise known as

TeamHealth or the Team Health Organization.

      97.    Alternatively, Plaintiffs allege that the corporate veil of Team Health

Holdings, Inc. should be pierced as the structure of the Team Health Organization is

merely a façade for one large organization that exercises exclusive control over all

Team Health physicians’ contracts.

      98.    Team Health Holdings, Inc. fails to observe corporate formalities in that

its officers and shareholders hold the same role in its subsidiaries, all subsidiaries

are on the same email system, all use the same letterhead, have the same principal



                                         22
         Case 3:19-cv-00837-JWD-SDJ                     Document 1          12/02/19 Page 23 of 39




place of business and office space, and use the same logo when communicating

internally and with outside parties (for instance, on their websites).

         99.      Team Health Holdings, Inc. fails to sufficiently capitalize its

subsidiaries and siphons funds from operating subsidiaries without formal

intercompany agreements.

         100. Team Health Holdings, Inc. has created an organizational structure

wherein there would be an injustice of unfairness if Defendants are allowed to

operate separately, under the control of their holding parent company, without

recourse.

                                        CLASS ALLEGATIONS

         101. Plaintiffs, individually and on behalf of the Class, bring this class action

against Defendants pursuant to Fed. R. Civ. P. 23, on behalf of:

                  All physicians domiciled in Louisiana who: (a)
                  provided emergency medicine services at current or
                  prior TH Facilities4, pursuant to Medical Professional
                  Independent Contractor Agreements that contained
                  contract language identical to or similar to the
                  language cited in paragraphs 35 and 36, i.e., that
                  provide bonus credit for physician services and require
                  oversight of APCs but do not explicitly exclude bonus

4
  To be clear, the Class includes all emergency room physicians, who signed similar contracts as the named
Plaintiffs that are part of the Team Health Organization in the State of Louisiana, during the applicable statutes of
limitations.

                                                          23
         Case 3:19-cv-00837-JWD-SDJ                    Document 1          12/02/19 Page 24 of 39




                  credit for RVUs generated through oversight of APCs;
                  (b) provided assistance and supervision to said APCs,
                  and (c) have not been given bonus credit for those
                  RVUs. 5

         102. The members of the Class are so numerous that joinder of all members

is impracticable. While the exact number of Class members is unknown at the

present time, it is estimated that there are hundreds if not thousands of members in

the Class.

         103. Despite the numerical size of the Class, the identities of the Class

members can be ascertained by Defendants’ employment, contract, and accounting

records. Plaintiffs and Plaintiffs’ counsel do not anticipate any difficulties in the

management of this action as a class action.

         104. Plaintiffs will fairly and adequately represent the interests of the Class.

Plaintiffs are committed to vigorously prosecute this action and have retained

competent counsel experienced in class action litigation. Plaintiffs and Class

members have no interests antagonistic to or in conflict with other Class members.

Plaintiffs are represented by lawyers who have had extensive experience in


5
  Plaintiffs are aware that there are some contracts used by the Defendants that simply state that providers are to be
paid through RVU bonus credit for “the services provided by Professional during Company’s last billing cycle”. These
providers are also included in Plaintiffs’ Class Definition. At a later date, said providers may function as a subclass
if the Court deems necessary but for the purposes of this Class Action Complaint, they are to be included in the Class
Definition.

                                                         24
          Case 3:19-cv-00837-JWD-SDJ    Document 1    12/02/19 Page 25 of 39




prosecuting class actions and will adequately represent the purported Class in this

action.

      105. This action raises numerous questions of law and fact common to the

Class members, which predominate over any questions that may affect particular

Class Members. Such common questions of law and fact include:

               a.   Whether Defendants had a policy or internal
                    guideline against giving bonus credit for RVUs
                    generated by physicians due to supervision of
                    APCs, in whole or in part;

               b.   Whether     Defendants’      contracts required
                    Defendants to pay for RVUs generated by
                    physicians due to supervision of APCs;

               c.   Whether Defendants failed to pay physicians for
                    RVUs generated by physicians due to supervision
                    of APCs;

               d.   Whether Defendants conduct misled or was likely
                    to mislead physicians that they were not being given
                    bonus credit for RVUs generated by physicians due
                    to supervision of APCs;

               e.   Whether Defendants committed wire and mail fraud
                    by deceiving physicians into agreeing to work at
                    their facilities that would pay for RVUs generated
                    by physicians due to supervision of APCs but in fact
                    did not intend to;



                                         25
       Case 3:19-cv-00837-JWD-SDJ       Document 1    12/02/19 Page 26 of 39




             f.    Whether Defendants’ actions were unfair,
                   unconscionable, deceptive, misleading, or likely to
                   mislead physicians like the Plaintiffs;

             g.    Whether Defendants engaged in a fraudulent
                   scheme;

             h.    Whether Defendants violated 18 U.S.C. § 1962;

             i.    Whether Defendants are in bad faith breach of the
                   contracts with Plaintiffs;

             j.    Whether or not Plaintiffs and putative class were
                   harmed by Defendants’ conduct; and

             k.    Whether Defendants had a contractual duty to give
                   bonus credit for RVUs generated by physicians due
                   to supervision of APCs.

      106. The claims or defenses of the represented parties are typical of the

claims or defenses of the Class. Plaintiffs have the same interests as the other Class

members in prosecuting the claims against Defendants. Plaintiffs and all the

members of the Class sustained damages as a result of Defendants’ wrongful

conduct.

      107. Additionally, Defendants have acted or refused to act on grounds

generally applicable to the Class, thereby making final injunctive relief or

corresponding declaratory relief appropriate with respect to the Class as a whole. A


                                         26
        Case 3:19-cv-00837-JWD-SDJ       Document 1    12/02/19 Page 27 of 39




class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Common issues predominate. Furthermore, the

expense and burden of individual litigation make it extraordinarily difficult for Class

members to redress the wrongs done to them individually.

                                    COUNT ONE

    BREACH OF CONTRACT/BAD FAITH BREACH OF CONTRACT

                    (applicable to all Defendants except HCFS)

        108. Plaintiffs re-allege and incorporate the factual allegations as stated in

¶¶ 43 – 100 as pertinent to the allegations contained within this Count.

        109. Plaintiffs and all members of the Class entered into valid contracts with

the Defendants, binding on all the parties.

        110. Specifically, Plaintiffs signed agreements with Team Health, LLC and

ACS that were broken when all of these Defendants failed to pay the Plaintiffs for

RVUs they generated due to supervision of APCs.

        111. AmeriTeam managed the Plaintiffs’ contracts after original signature

and dictated the RVUs generated by physicians due to supervision of APCs not be

paid.



                                          27
       Case 3:19-cv-00837-JWD-SDJ       Document 1    12/02/19 Page 28 of 39




      112.   Team Health Holdings, Inc. managed the Plaintiffs’ contract after

original signature and dictated the RVUs generated by physicians due to supervision

of APCs not be paid.

      113. Plaintiffs and all members of the Class performed under the contracts

serving patients in the emergency room at TH Facilities for all or part of the

preceding six (6) years.

      114. Plaintiffs and all members of the Class earned RVU-based bonuses

under the terms of the contracts that Defendants failed to pay.

      115. As a proximate result, Plaintiffs and all members of the Class were

damaged.

      116. Defendants’ breach of the contracts were in bad faith, entitling

Plaintiffs to additional recovery under Louisiana Civil Code article 1997, for all

damages, foreseeable or not, including attorneys’ fees.

      WHEREFORE, Plaintiffs, individually and on behalf of the Class, demand

judgment against Defendants for damages, including legal fees and costs, in an

amount that would be just and proper under the circumstances and under the laws of

the State of Louisiana and the United States of America.

                                  COUNT TWO

                                         28
       Case 3:19-cv-00837-JWD-SDJ        Document 1   12/02/19 Page 29 of 39




                             UNJUST ENRICHMENT

                           (applicable to all Defendants)

      117. Plaintiffs re-allege and incorporate the factual allegations as stated in

¶¶ 43 – 100 as pertinent to the allegations contained within this Count.

      118. Defendants wrongfully retained a benefit from Plaintiffs.

      119. It is unjust and inequitable for Defendants to withhold bonus

compensation owed to Plaintiffs for the services, supervision, and assistance that

they provided.

      120. Specifically, Defendant Team Health Holdings, Inc., Team Health,

LLC, ACS, AmeriTeam, and HCFS failed to provide the Plaintiffs and the putative

class with payment for RVUs generated by physicians due to supervision of APCs,

but retained the benefit of their services.

      121. Defendants knowingly, intentionally, and fraudulently failed to

compensate Plaintiffs for the benefit conferred.

      122. As a proximate result, Plaintiffs were damaged.

      WHEREFORE, Plaintiffs, individually and on behalf of the Class, demand

judgment against Defendants for disgorgement, legal fees, and costs, in an amount



                                              29
       Case 3:19-cv-00837-JWD-SDJ       Document 1     12/02/19 Page 30 of 39




that would be just and proper under the circumstances and under the laws of the State

of Louisiana and the United States of America.



                                 COUNT THREE

  VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
           ORGANIZATIONS ACT, 18 U.S.C. § 1962(c)
                  (applicable to all Defendants)

      123. Plaintiffs re-allege and incorporate the factual allegations as stated in

¶¶ 43 – 100 as pertinent to the allegations contained within this Count.

      124. This claim arises under 18 U.S.C. § 1962(c), which provides in relevant

part: (c) it shall be unlawful for any person employed by or associated with any

enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity…

      125. This count is against all of the named who at all relevant times were

deemed a “person” within the meaning of 18 U.S.C. §1961(3), because they were

“capable of holding a legal or beneficial interest in property”.

      126. The activities of the Defendants created an enterprise that is used as a

tool to carry out the Scheme and pattern of racketeering activity. The enterprise is


                                          30
       Case 3:19-cv-00837-JWD-SDJ       Document 1     12/02/19 Page 31 of 39




engaged in and conducts activities that affect interstate commerce. All named

Defendants are associated with the enterprise as they do business collectively as part

of the Team Health Organization.

      127. The Defendants are a group of “persons” associated together in fact for

the common purpose of carrying out an ongoing criminal enterprise, as described in

the foregoing paragraphs of this Complaint. These Defendants form this association

in fact for the common and continuing purpose described herein and constitute an

enterprise within the meaning of 18 U.S.C. § 1961(4) engaged in the conduct of their

affairs through a continuing pattern of racketeering activity. Each of the Defendants

participated in the operation of or management of the enterprise. The members of

the enterprise functioned as a continuing unit with an ascertainable structure separate

and distinct from that of the conduct of the pattern of racketeering activity. There

may be other members of the enterprise who are unknown as this time, but which

will be uncovered during discovery.

      128. The named Defendants agreed to and did conduct and participate in the

conduct of the enterprise’s affairs through a pattern of racketeering activity and for

the unlawful purpose of intentionally defrauding the Plaintiffs and putative class.



                                          31
       Case 3:19-cv-00837-JWD-SDJ       Document 1    12/02/19 Page 32 of 39




      129. Specifically, the Defendants conspired and defrauded the Plaintiffs and

the putative class by representing and contracting with Plaintiffs to pay physicians

for RVUs generated by the physicians due to supervision of APCs in their Team

Health contracts, but intentionally and uniformly refusing to do so.

      130. Pursuant to and in furtherance of their fraudulent scheme, the

Defendants committed multiple related acts of wire and mail fraud, including but not

limited to all contracts entered into with Team Health doctors, all RVUs generated

by physicians due to supervision of APCs that Team Health received payment for

but never paid its doctors for, and all payments made to doctors that were not for the

full amount owed, including the RVUs generated by physicians due to supervision

of APCs.

      131. The Defendants’ routine and systematic refusal to pay for RVUs

generated by physicians due to supervision of APCs constitutes a pattern of

racketeering activity pursuant to 18 U.S.C. § 1961(5).

      132. The racketeering activity, through the use of the interstate mails and

wires, was made possible by Defendants’ regular and repeated use of the services of

the enterprise. Defendants had the specific intent to engage in the substantive RICO

violations alleged herein.

                                         32
       Case 3:19-cv-00837-JWD-SDJ      Document 1     12/02/19 Page 33 of 39




      133. The Defendants have directly and indirectly conducted and participated

in the conduct of the enterprise’s affairs through the pattern of racketeering and

activity described above, in violation of 18 U.S.C. § 1962(c).

      134. The acts of racketeering were not isolated, but rather the acts of

Defendants were related in that they had the same or similar purpose and result,

participants, victims and method of commission. Further, the acts of racketeering by

Defendants have been continuous in that they have continued to systematically

refuse to pay for RVUs generated by physicians due to supervision of APCs. There

was repeated conduct during the past six years, for all named Defendants, and there

is a continued threat of repetition of such conduct. Specifically, the Defendants

committed the following recent acts of wire and mail fraud:

             a.    In or around 2014, the Defendants began entering
                   into agreements with Plaintiffs in which they
                   promised to pay for Assisting RVUs.

             b.    From the very beginning, the Defendants
                   intentionally did not pay Plaintiffs for all Assisting
                   RVUs.

             c.    Each month from approximately 2014 through
                   2018, the Defendants intentionally did not pay
                   Plaintiffs for all Assisting RVUs.



                                         33
       Case 3:19-cv-00837-JWD-SDJ         Document 1     12/02/19 Page 34 of 39




             d.     Throughout the entirety of the relationship between
                    Plaintiffs and Defendants, the Defendants, through
                    the Team Health Organization intentionally did not
                    pay Plaintiffs for their Assisting RVUs.

             e.     Each time the Defendants received payment for an
                    Assisting RVU and did not credit the supervision
                    for said RVU, they committed mail and wire fraud
                    in violation of the RICO statute because they failed
                    to pay Plaintiffs for the services they provided.

      135. Defendants intentionally caused the Plaintiffs to enter into the

agreement to work for the Team Heath facilities, TeamHealth and the Team Health

Organization, and never intended to pay Plaintiff for RVUs generated by physicians

due to supervision of APCs.

      136. Specifically, Team Health LLC and ACS created and signed the

underlying contracts with the Plaintiffs.

      137. AmeriTeam managed the contracts with Plaintiffs.

      138. ACS subcontracted billing functions to HCFS who in turn billed for

Plaintiffs’ RVUs generated due to supervision of APCs despite not paying the

providers like the Plaintiffs for the services billed for.




                                            34
       Case 3:19-cv-00837-JWD-SDJ        Document 1    12/02/19 Page 35 of 39




      139. Team Health Holdings, Inc. ultimately directed the activities of all its

agents and subsidiaries, including the decision to not pay the Plaintiffs and the

putative class for RVUs generated they due to supervision of APCs.

      140. Team Health Holdings, Inc. created the corporate structure that merely

acts as a façade for the enterprise known as Team Health or the Team Health

Organization.

      141.      Together, all the named Defendants acted in concert to perpetrate

these violations against the Plaintiffs and the putative class through the enterprise

known as TeamHealth or the Team Health Organization.

      142. As a direct and proximate result of the Defendants’ racketeering

activities and violations of 18 U.S.C. § 1962(c), Plaintiffs and the putative class have

been injured in their business and property in that they have not been paid for all

services rendered, including RVUs they generated due to supervision of APCs.

      WHEREFORE, Plaintiffs on behalf of himself and the class they seek to

represent, request that the Court enter judgment against the Defendants for actual

damages, treble damages, attorney’s fees, costs, and any other damages the Court

deems just.



                                          35
       Case 3:19-cv-00837-JWD-SDJ       Document 1     12/02/19 Page 36 of 39




                                  COUNT FOUR

        DECLARATORY JUDGMENT, INJUNCTIVE RELIEF, AND
                         ACCOUNTING
                  (applicable to all Defendants)

      143. This Count is brought to determine the rights and duties of the Parties

under various Medical Professional Independent Contractor Agreements described

paragraphs 68-69 above.

      144. A controversy exists between the Parties and putative class members as

to Plaintiffs’ rights to bonus compensation for assistance and supervision of APCs

as described in paragraphs 68-69 above.

      145. Plaintiffs and the putative class seek a Declaratory Judgment by the

Court pursuant to 28 U.S.C. §§ 2201-2202 determining the rights of the Plaintiffs

and the Putative class, and injunctive relief affording an accounting, restitution, and

future payment of all RVUs generated due to supervision of APCs.

      WHEREFORE, Plaintiffs and the putative class seek a declaratory judgment

and Court Order providing an accounting of the RVUs generated by physicians due

to supervision of APCs Defendants have not paid, an Order indicating that this is a

proper case for declaratory judgment relief, that there is a bona fide controversy

among the Parties and, that upon final hearing, the Court declare that Plaintiffs and

                                          36
       Case 3:19-cv-00837-JWD-SDJ         Document 1   12/02/19 Page 37 of 39




putative class members are entitled to bonus compensation for assistance and

supervision of APCs, legal fees and costs and such other relief as they are entitled.

                             PRAYER FOR RELIEF

      Plaintiffs, on behalf of themselves and the putative class, request that the

Court Order the following relief and enter judgment against the Defendants as

follows:

             A.     An Order certifying the proposed Class under Rule 23 of the

Federal Rules of Civil Procedure and appointing Plaintiffs and their counsel to

represent the Class;

             B.     A declaration that Defendants have engaged in the illegal

conduct described herein;

             C.     An Order awarding declaratory and injunctive relief as permitted

by law or equity, including permanently enjoining Defendants from continuing their

unlawful practices as set forth herein;

             D.     A judgment awarding Plaintiffs and the Class actual damages,

punitive damages, and restitution;

             E.     Ordering Defendants to engage in a corrective marketing

campaign to current and future healthcare providers;

                                           37
          Case 3:19-cv-00837-JWD-SDJ     Document 1     12/02/19 Page 38 of 39




               F.   Ordering an accounting of the RVUs generated by physicians

due to supervision of APCs that Defendants refused to pay Louisiana physicians;

               G.   Awarding attorneys’ fees and costs incurred in prosecuting this

action;

               H.   Pre-judgment and post-judgment interest;

               I.   All costs of this litigation; and

               J.   All other relief that the Court deems necessary, just, and proper.



                                  JURY DEMAND

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs, individually and on behalf of the

Class, hereby demands a trial by jury.

                                         Respectfully submitted,

                                         /s/Andrew A. Lemmon
                                         Andrew A. Lemmon (#18302)
                                         LEMMON LAW FIRM, LLC
                                         15058 River Road
                                         P.O. Box 904
                                         Hahnville, LA 70057
                                         (985) 783-6789 telephone
                                         (985) 783-1333 facsimile
                                         andrew@lemmonlawfirm.com



                                           38
       Case 3:19-cv-00837-JWD-SDJ        Document 1     12/02/19 Page 39 of 39




                                         Attorney for Plaintiffs and Plaintiffs’ Class

OF COUNSEL:
WIGGINS CHILDS PANTAZIS
FISHER GOLDFARB LLC
D. G. Pantazis, Jr.
The Kress Building
301 Nineteenth Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0557
Facsimile: (205) 314-0785
Email:      dgpjr@wigginschilds.com




SERVICE INFORMATION:
It is anticipated that service will be accepted.




                                           39
